Order granting motion for injunction pendente lite modified by striking out the words “ and from removing or suspending the plaintiff as a member of Local Union No. 2236 of the District Council of New York City, United Brotherhood of Carpenters and Joiners of America, or from fining the plaintiff as such a member for the use of the aforesaid mechanical hoist.” As so modified the order is affirmed, without costs. In the moving papers there is nothing to indicate that defendant threatens or intends to fine or to expel the plaintiff from membership in Local Union No. 2236. Lazansky, P. J., Young, Carswell and Davis, JJ., concur; Seudder, J., not voting.